Case 1:19-cv-22649-RNS Document 52 Entered on FLSD Docket 08/25/2020 Page 1 of 3



                             United States District Court
                                       for the
                             Southern District of Florida

   Metropolitan Delivery Corporation,      )
   Plaintiff,                              )
                                           )
                                           ) Civil Action No. 19-22649-Civ-Scola
   v.
                                           )
   Teamsters Local Union 769,              )
   Defendant.                              )

                   Order Adopting Report and Recommendation
        This matter was referred to United States Magistrate Judge Edwin G. Torres
  for a ruling on all pre-trial, nondispositive matters and for a report and
  recommendation on any dispositive matters, consistent with 28 U.S.C. § 636 and
  Local Magistrate Judge Rule 1. (ECF No. 35.) Judge Torres issued a Report and
  Recommendation (the “Report”) on Plaintiff Metropolitan Delivery Corporation’s
  motion to dismiss for lack of subject matter jurisdiction. (ECF No. 34.) He
  recommends that the Court grant Plaintiff’s motion to dismiss. (ECF No. 49.)
  Defendant Teamsters Local Union 769 subsequently objected to Judge Torres’s
  report (ECF No. 50) and the Plaintiff Metropolitan Delivery Corporation responded
  to the objections (ECF No. 51). Having conducted a de novo review of the entire
  record and the applicable law, the Court overrules the objections (ECF No. 50)
  and grants Metropolitan Delivery Corporation’s motion to dismiss for lack of
  subject matter jurisdiction (ECF No. 34).
        This Court reiterates a brief factual background as detailed more fully in the
  Report. (See generally, ECF No. 49.) On May 17, 2017, Metropolitan Delivery
  Corporation terminated Jeanet Pedrero. Her union, Teamsters Local Union 769,
  then filed an unfair labor charge with the National Labor Relations Board. On
  June 9, 2017, Teamsters Local Union 769 filed a grievance, and shortly thereafter,
  the National Labor Relations Board deferred the unfair labor charge to arbitration
  pursuant to an agreement between the parties. The arbitrator converted Ms.
  Pedrero’s termination to a suspension and reinstated her with limited back pay.
  On June 26, 2019, Metropolitan Delivery Corporation filed this action seeking to
  vacate the arbitration award, and Teamsters Local Union 769 cross-moved for
  enforcement. Prior to the arbitration, Ms. Pedrero filed a lawsuit in the United
  States District Court for the Southern District of Florida against Metropolitan
  Delivery Corporation, entitled Jeanet Pedrero v. Metropolitan Delivery Corporation,
  Case No. 18-cv-24499-COOKE/GOODMAN, alleging violations of Title VII of the
Case 1:19-cv-22649-RNS Document 52 Entered on FLSD Docket 08/25/2020 Page 2 of 3



  Civil Rights Act of 1964 and the Florida Civil Rights Act of 1992. On April 16,
  2020, Ms. Pedrero and Metropolitan Delivery Corporation entered into a
  confidential settlement agreement pursuant to which Ms. Pedrero waived and
  relinquished all other relief that could be obtained in this proceeding, in the
  underlying arbitration, or arising out of her prior employment with Metropolitan
  Delivery Corporation. On April 29, 2020, Metropolitan Delivery Corporation filed
  its motion to dismiss for lack of jurisdiction, arguing the case is now moot as a
  result of the confidential settlement agreement between itself and Ms. Pedrero.
         Teamsters Local 769 objects to the Report, arguing that Magistrate Judge
  Torres failed to address the Supreme Court’s J.I. Case Co. v. Labor Board, 321 U.S.
  332 (1944) opinion or explain why this Court “should stray from [J.I. Case
  Company’s] well-settled rule” that expiration of rights in an individual’s contract
  cannot “render moot an action challenging the validity of those contracts in the
  enforcement of the union’s rights as exclusive bargaining representative.” (ECF
  No. 50.) This Court finds Teamsters Local 769’s objections misplaced. Teamsters
  Local Union 769 misapprehends the holding of J.I. Case, which does not address
  the issue of mootness. Rather, J.I. Case prevents a company from using
  individually negotiated employment contracts to seek to avoid collectively
  bargaining because the collective bargaining would impact rights under the
  individual contracts. J.I. Case, 321 U.S. at 334. That is not what is at issue here.
         Through her confidential settlement agreement with Plaintiff, Ms. Pedrero
  has “waived and relinquished all other relief that could be obtained in this
  proceeding, in the underlying arbitration, or arising out of her employment.” (ECF
  No. 49.) As a result of Ms. Pedrero’s settlement, there is no longer an active case
  or controversy at issue in this litigation. As Magistrate Judge Torres observed,
  “even if a union’s collective interests are superior to that of an individual employee,
  [Teamsters Local 769] has not made clear how a federal court can continue to
  exercise jurisdiction if a case is moot.” (ECF No. 49.) This Court agrees. Federal
  courts may not render advisory opinions and by function of the confidential
  settlement agreement there is no longer an active case or controversy at issue
  between Metropolitan Delivery Corporation and Ms. Pedrero. See North Carolina v.
  Rice, 404 U.S. 244, 246 (1971).
         Therefore, the Court affirms and adopts Magistrate Judge Torres’s Report
  and Recommendation (ECF No. 49). The motion to dismiss is granted (ECF No.
  34). The Court directs the Clerk to close this case. All pending motions, if any,
  are denied as moot.
Case 1:19-cv-22649-RNS Document 52 Entered on FLSD Docket 08/25/2020 Page 3 of 3



        Done and ordered in chambers, at Miami, Florida, on August 24, 2020.


                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
